OFI Global Asset Management, Inc. 225 Liberty Street, 11th Floor New York, New York 10281-1008 April 15, 2014 VIA EDGAR Securities and Exchange Commission treet, NE Washington DC Re: Oppenheimer Rochester Fund Municipals (33-03692; 811-3614) Filing XBRL Data Related to Material Filed Under Rule 497 To the Securities and Exchange Commission: An electronic ("EDGAR") filing is transmitted herewith pursuant to rule 497 under the Securities Act of 1933, as amended (the "Securities Act), on behalf of Oppenheimer Rochester Fund Municipals (the "Registrant"). This filing contains exhibits of interactive data related to certain updated risk/return summary information that was filed as a supplement to Registrant’s prospectus on March 25, 2014 (SEC Accession No. 0000728889-14-000484). The Securities and Exchange Commission Staff is requested to address any comments or questions you may have on this filing to the undersigned at: Edward Gizzi Vice President & Associate Counsel OFI Global Asset Management, Inc. 225 Liberty Street, 11th Floor New York, New York 10281-1008 212-323-4091 egizzi@ofiglobal.com Sincerely, /s/ Edward Gizzi Edward Gizzi Vice President & Associate Counsel EXHIBIT INDEX Exhibit No. Description Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
